DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/772,249 application filed June 12, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, heat treatment has been interpreted as heating “the mixture (e.g. emulsion) containing the precursor of the dispersed solid catalyst…at a temperature below or equal to 500o C preferably at a temperature below or equal to 450o C preferably between 200oC and 430o C preferably in the presence of a source of sulfur” [see page 21 of the instant specification].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant is reminded that “[a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: ‘[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon’ was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced” [Ex parte Erlich, 3 USPQ2d 1011].  Note that “transitional phrases ‘comprising’, ‘consisting essentially of’ and ‘consisting of’ define the scope of a claim with respect to what un-recited additional components or steps, if any, are excluded from the scope of the claim.”  With respect to instant claim 1, said claim does not include any transitional phrases and does not appear to set forth any steps involved in the process for hydroconversion of a heavy hydrocarbon feedstock.  Therefore, it is unclear how the process for hydroconversion of a heavy hydrocarbon feedstock is actually practiced.
Claim 8 recites the limitation "the heat treatment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-6, 8-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchand et al (US 2013/0008829 A1) in view of Maesen et al (US 2009/0107883 A1).
Marchand et al discloses a process for  “hydrotreatment reactions of hydrocarbon feeds…and more particularly for the reactions of hydrogenation, hydrodenitrogenation, hydrodearomatization, hydro-desulfurization, hydrodemetallation or hydroconversion of hydrocarbon feeds” [paragraph 0107], which hydrocarbon feeds include “gasolines, gas oils, vacuum gas oils, atmospheric residues, vacuum residues, atmospheric distillates, vacuum distillates, heavy fuel oil, oils, waxes and paraffins, spent oil, deasphalted residues or crudes, feeds from thermal or catalytic conversion processes, alone or in admixture” [paragraph 0109; compare to the heavy hydrocarbon feedstocks disclosed in paragraph 0267 of the published application].  Said process comprises contacting the aforesaid hydrocarbon feedstock with a catalyst comprising “an alumina-based amorphous support, phosphorus, at least one C1-C4 dialkyl succinate, acetic acid and a hydro-dehydrogenizing function comprising at least one group VIII element and at least one group VIB element, a catalyst whose Raman spectrum comprises the bands at 990 and/or 974 cm-1 characteristic of at least one Keggin heteropolyanion” [paragraph 00017].  More particularly, Marchand et al discloses “[i]n the case of feeds of vacuum distillate or heavier type, combinations of cobalt-nickel-molybdenum type can be advantageously used.  The molybdenum precursors that can be used are also well known…[I]t is possible to use oxides and hydroxides, molybdic acids and their salts, in particular ammonium salts such as ammonium molybdate, ammonium heptamolybdate, phosphomolybdic acid (H3PMo12O40) and their salts, and possibly silicomolybdic acid (H4SiMo12O40) and the salts. The molybdenum sources can also be any heteropolycompound of Keggin, lacunar Keggin, substituted Keggin, Dawson, Anderson, Strandberg type for example. Molybdenum trioxide and heteropolycompounds (heteropolyanions) of Strandberg, Keggin, lacunar Keggin or substituted Keggin are preferably used” [paragraphs 0055 & 0056].  Additionally, “[t]he precursors of group VIII element(s) that can be used are advantageously selected from oxides, hydroxides, hydroxycarbonates, carbonates and nitrates, for example nickel hydroxycarbonate, cobalt carbonate or cobalt hydroxide are preferably used” [paragraph 0059; compare to paragraph 0142 of the published application].  The catalyst of Marchand et al corresponds to the at least one dispersed solid catalyst of the instant application.  Note that the hydrotreatment reactions may be conducted in a fixed bed reactor [see Example 11]
Marchand et al does not appear to explicitly disclose the aforesaid hydrotreatment with a second supported solid catalyst.
However, Maesen et al, which is concerned with hydroconversion of “atmospheric and vacuum gas oils, coker gas oils, atmospheric and vacuum resids, deasphalted oils, dewaxed oils, slack waxes, Fischer-Tropsch waxes and mixtures thereof” [paragraph 0132], which hydroconversion (or hydroprocessing) includes “any process that is carried out in the presence of hydrogen, including, but not limited to, methanation, water gas shift reactions, hydrogenation, hydrotreating, hydrodesulphurization, hydrodenitrogenation, hydrodemetallation, hydrodearomatization, hydroisomerization, hydrodewaxing and hydrocracking including selective hydrocracking” [paragraph 0035], discloses conducting said hydroconversion with a supported multi-metallic solid catalyst comprising an alumina or silica carrier in a fixed bed reactor [paragraphs 0135 & 0136].  
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the process of Marchand et al with the catalyst of Maesen et al because it has been held to “prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art” [In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072].  Therefore, the invention as a whole would have been prima facie obvious.  Furthermore, note that Maesen et al discloses “the multi-metallic catalyst is in conjunction with at least a different catalyst in a fixed bed reactor” [paragraph 0136].
With respect to claims 2-6, while Marchand et al may not disclose the formula for the heteropolyanion-derived hydro-dehydrogenizing function, since the molybdenum source and the Group VIII 
With respect to claims 8 and 9, Marchand et al discloses “[s]ulfurization of the catalyst (30 cm3 catalyst in extrudate form mixed with 10 cm3 SiC of grain size 0.8 mm) is carried out at 50 bars, at an hourly space velocity of 2 h-1, with an inlet H2/HC ratio (volume flow rate) of 400 Std l/l. The sulfurization feed (diesel fuel with 2% DMDS Evolution from the Arkema Company added) is fed into the reactor under H2 when the latter reaches 150o C. After one hour at 150o C., the temperature is increased with a 25o. C./hour ramp up to 220o C., then with a 12.degree. C./hour ramp until a 350o C. plateau is reached” [paragraph 0120].  The sulfurization corresponds to the heat treatment of the instant application [see claim interpretation concerning heat treatment above].
With respect to claim 11, Marchand et al discloses the “operating conditions applied in the processes implementing the hydrocarbon feed hydrotreatment reactions described above are generally as follows: the temperature advantageously ranges between 180o C. and 450o C., preferably between 250o C. and 440o C., the pressure advantageously ranges between 0.5 and 30 MPa, preferably between 1 and 18 MPa, the hourly space velocity advantageously ranges between 0.1 and 20 h-1, preferably between 0.2 and 5 h-1, and the hydrogen/feed ratio expressed in volume of hydrogen, measured under normal temperature and pressure conditions, per volume of liquid feed advantageously ranges between 50 l/l and 2000 l/l” [paragraph 0110].
With respect to claims 12 and 13, Maesen et al discloses that the supported multi-metallic solid catalyst comprises nickel and molybdenum or tungsten [claims 5 & 6].
With respect to claim 14, since the feedstocks of Marchand et al are the same as or similar to those of the instant application [see discussion above concerning such], it is expected, absent evidence to the contrary, that said feedstock meet the required limitations.
With respect to claim 15, the catalyst of Marchand et al having the hydro-dehydrogenizing function corresponds to the salt of a heteropolyanion.


Allowable Subject Matter
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 7, the prior art does not disclose preparing an aqueous solution comprising at least one heteropolyanion salt and mixing said aqueous solution with a heavy hydrocarbon.  Instead, the heteropolyanion is impregnated onto a support [see, e.g., paragraph 0033].  With respect to claim 10, the concentration of molybdenum in the catalyst of Marchand et al is much higher than the recited concentration [see, e.g., paragraph 0058]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772  
May 17, 2021